Per Curiam.
1. There was no error in causing two jurors to be set aside for cause, who, upon their voir dire, stated that they were opposed to capital punishment in cases dependent upon circumstantial evidence.
2. This case depends entirely upon circumstantial evidence, but the proved facts were not only consistent with guilt, but Were sufficient to exclude every other reasonable hypothesis. The trial court approved the verdict, and no errors of law were committed. Atkinson and Gilbert, JJ., dissent as to the sufficiency of the evidence.

Judgment affirmed.


All the Justices concur, except Atkinson and Gilbert, JJ., dissenting.